Per Curiam.
The appeal is to be made to the term succeeding the decision. But the case is said to be within the rule, because the motion, which was the subject of the decision, was not made until the last session of the Circuit Court. What is a postponement of the time for moving, but an evasion of the limitation which the law has affixed to the right of appeal? The successful party has no motion to make; and being without means to bring on a final determination, he is not to be exposed to the caprice of his antagonist, who, by withholding his motion, might otherwise procrastinate the event for an indefinite time. Whatever then might have been the appellant’s merits originally, he could lay a foundation for a review in this court, only by a motion made at the time.
Appeal quashed.